Citation Nr: 0405537	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  02-11 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the right shoulder, to include arthritis 
and scar, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to December 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Regional 
Office (RO) that increased the evaluation for the veteran's 
service-connected right shoulder disability from 
noncompensable to 20 percent disabling.  The veteran 
disagreed with the assigned rating.

In January 2003, the Board initiated additional development 
of the record.  By decision dated in July 2003, the Board 
remanded the veteran's claim to the RO so that it could 
consider the evidence obtained pursuant to the Board's 
requests.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The record shows that the veteran was sent a letter by the RO 
in October 2001 that stated that he had filed a claim for 
"non-original compensation."  The letter provided 
information concerning what evidence was required in order to 
establish entitlement to service-connected compensation 
benefits.  The fact remains, however, that this letter did 
not apprise the veteran of the evidence needed to 
substantiate the claim for a higher rating for his service-
connected right shoulder disability, to include as specified 
in 38 U.S.C.A. § 5103(a) and (b).  As such, further action in 
this case is necessary for compliance with the VCAA notice 
and duty to assist provisions.

Under the circumstances of this case, the Board finds that 
additional development is necessary.  Accordingly, the case 
is REMANDED for action as follows:

The claims file should be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the decision of Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


